UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION

LISA D. FLANAGAN-ZAIONTZ

Plaintiff,

VS. SA-19-CA-1493-FB (HJB)
BEXAR COUNTY, BEXAR COUNTY
SHERIFF JAVIER SALAZAR; and
JACK FARMER, Individually and

in His Official Capacity as a

Bexar County Sheriff’s Deputy,

0GP COR GR CGR UGA UG UG UG UGS 0G2 6G? GG? GOA 6Ge UD

Defendants.

PLAINTIFF’S MOTION TO RECONSIDER ORDER DENYING AS MOOT
PLAINTIFF’S MOTION TO COMPEL AND FOR EXTENSION

TO THE HONORABLE MAGISTRATE JUDGE HENRY BEMPORAD:
COMES NOW, Plaintiff, Lisa Flanagan-Zaiontz by and through

undersigned counsel and hereby moves the Court for reconsideration of its Order
dated March 30, 2021 [Docket Entry 36]. The Court’s order followed up on the
hearing convened on March 12, 2021 at which time the Court ordered the parties to
confer regarding any matters covered by the motion to compel that remained
unresolved. Plaintiff was to identify those matters in a reply to defendant’s
response to the motion to and file by March 29, 2021. [See Docket Entry 33, at 1].
1. On March 29, 2021 Plaintiff filed her unopposed motion for a ten (10) day

1
 

extension to Respond to Defendant’s Motion for Judgment on the Pleadings.
[Docket Entry 35]. Regrettably, the motion should have also requested an
extension of the Court’s requirement to inform the Court about the issues
pertaining to Plaintiff's Motion to Compel that remained unresolved.

2. Plaintiff undertook a thorough examination of the original production (from
October 5, 2020) and supplemental production on (from March 11, 2021). On
March 24, 2021 undersigned counsel sent counsel for Bexar County a brief notice
of the documents or other information that has not been produced. Then on March
27, 2021 plaintiff sent an Index of Defendant’s Original Production and
Supplemental Production (940 pages) identifying the portions that were not been
produced. This Index has been further refined in the interim. See Exhibit “1”,
There remain important documents or information that the plaintiff properly
requested by interrogatory and/or request for production that have not been
answered or produced.

3. There also appears to be a pattern to the documents that have not been
produced. Plaintiff has highlighted in red the portions that have clearly not been
produced in order to make this easier to read. It is for these reasons that plaintiff
respectfully requests that the Court reconsider its Order of March 30, 2021 and
extend the period of time for the submission of plaintiff’s reply to defendants’

response to motion to compel.
 

4. Plaintiff has made extensive efforts to confer on this matter at all stages of
this litigation. See Exhibits 2, 3, 4, 5, 6. Defendants responded briefly on March
29, 2021 only to note that the ten (10) day extension by plaintiff would not be
opposed and that Defendants would also not oppose plaintiffs request for a four
(4) month extension of the scheduling order deadlines. See Exhibit 7,
CERTIFICATE OF CONFERENCE

A, On March 31, 2021, Plaintiffs counsel called and sent an e-mail to
Defendants’ counsel, requesting input on whether Defendants would be opposed
or unopposed to this motion. A draft copy of this Motion to Reconsider Order
Denying as Moot Plaintiff's Motion to Compel and for Extension was also
provided on said date for purposes of conference,

WHEREFORE, premises considered Plaintiff Lisa Flanagan-Zaiontz
respectfully requests entry of an order reconsidering its Order of March 30, 2021
[Docket Entry 36] and extending the period of time for the submission of

plaintiff's reply to defendants’ response to motion to compel.
Respectfully submitted,

Saw bie

EPWARD IS PINA

At at Law

State Bar No. 16011352
Edward L. Pifia & Associates, P.C.
The Ariel House

8118 Datapoint Drive

San Antonio, Texas 78229

(210) 614-6400 Telephone

(210) 614-6403 Facsimile
epina@arielhouse.com
ATTORNEYS FOR PLAINTIFF

CERTIFICATE OF SERVICE
I certify that a true and correct copy of this document has been forwarded to
the following counsel of record in accordance with the Districts ECF service rules
on this £ day of April as follows:

Robert W. Piatt LI

Assistant Criminal District Attorney-Civil Division
Paul Elizondo Tower

101 w. Nueva 7" Floor

San Antonio, Texas 78205-3030

Telephone: 210-335-0785

Facsimile: 210-335-2773

Email: robert.piatt(@bexar.org
ATTORNEY FOR DEFENDANTS bad

EDWARD. PINA

 
